Opinion issued August 30, 2018




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-17-00264-CR
                         ———————————
              MIJAEL GASPAR-QUINTANILLA, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee


              On Appeal from the County Court at Law No. 3
                          Travis County, Texas
                 Trial Court Case No. C-1-CR-16-216900


                        MEMORANDUM OPINION

     Appellant, Mijael Gaspar-Quintanilla, has filed a motion to dismiss this

appeal. The motion to dismiss complies with Texas Rule of Appellate Procedure

42.2(a) and no prior decision has issued. See TEX. R. APP. P. 42.2(a), (b).
Accordingly, we grant the motion and dismiss the appeal. We dismiss any other

pending motions as moot.

                                     PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2